Mr. Justice Richardson
delivered the opinion of the court.
The court will not unnecessarily anticipate the question, whether the writ of replevin lay at the suit of a third party, to regain possession of a horse taken by the sheriff as the property of another. That question will arise necessarily in the case of replevin. For the case before us, it is enough to say, that the presiding judge having deemed it competent to issue the writ in such case, does, at least, shew, that the sheriff might well have so thought; the officer is therefore shielded from the charge of contempt of the process of this court. The writ and the execution, both issued under the seal of this court, which to obey was at least matter of great consideration. If the officer erred, there is still no ground for attachment where the point is not clear.
The motion is therefore unanimously dismissed.
Justices Rott, Johnson and Colcock, concurred.